 PENINSULA HOSPITAL CENTERPeninsulaHospitalCenter and Peninsula GeneralNursingHome Corp., Employer-PetitionerandDistrict 1199,NationalUnionofHospital andHealthCareEmployees,RWDSU, AFL-CIO.Case 29-UC-55July 15, 1975DECISION AND ORDERThis decision arises from a petition for clarifica-tion of a unit duly filed by Peninsula Hospital Centerand Peninsula General Nursing Home Corp. on Sep-tember 18, 1974. A hearing was held on October 15,17, 21, and 25, 1974, before Hearing Officer RichardEpifanio. On December 11, 1974, the Regional Di-rector for Region 29 issued an order transferring thecase to the Board for decision.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.Peninsula Hospital Center and Peninsula Gen-eralNursing Home Corp. are New York corpora-tions having their principal places of business locatedat Far Rockaway, New York. The parties stipulated,and we find, that they have a common labor rela-tions policy, and that they constitute a single employ-er.The Employer is engaged in the operation of aprivate, nonprofit, health care facility. It has a grossannual revenue exceeding $1 million annually andreceives goods from outside the State of New Yorkhaving an annual value exceeding $50,000. The par-ties stipulated, and we find, that the Employer is en-gaged in commerce within the meaning of the Act.We further find that it will effectuate the purposes ofthe Act to assert jurisdiction herein.2.The parties stipulated, and we find, that District1199, National Union of Hospital and Health CareEmployees, RWDSU, AFL-CIO, is a labor organiza-tion within the meaning of the National Labor Rela-tions Act and is the currently recognized representa-tive of various categories of employees: service andmaintenance, guards, clerical, technical, social work-ers, and pharmacists.3.The Employer does not question the status ofthe Union as the bargaining representative of the em-ployees in the categories described above. It alleges,however, that "guards" perform the duties of"guards" as described in Section 9(b)(3) of the Act,and it has invoked the Board's clarification proceed-ings for the purposes of clarifying its legal obliga-tions, under the statute, to continue recognizing theUnion as the representative of any unit which in-139eludes its guards. Its petition defines the currentlyrecognized status of the Union as embracing all theabove-described employees in one single unit.The Union does not concede that the Employer'sguards do in fact fall within this statutory definitionof "guards" contained in Section 9(b)(3) of the Act.But it contends that, in any event, dismissal of thepetition is warranted on any one or more of the fol-lowing asserted grounds-(1) It currently represents guards as a separate anddistinct bargaining unit rather than a mixed unit ofguards and nonguards and there is therefore no unitdispute of a kind appropriate for resolution via theclarification route.(2)The Employer is a member of the League ofVoluntary Hospitals and Homes of New York (here-inafter the League),' which bargains with District1199 on a multiemployer rather than on a single-em-ployer basis and the Employer cannot appropriatelyinvoke the clarification procedure herein without theconsent of the other parties.(3)The instant petition should be dismissed as un-timely because, as a result of the negotiations con-ducted by and between the League and the Unionand culminating in a contract agreed to on or aboutJuly 26, 1974, some 2 months before the instant peti-tionwas filed the Employer became bound by thatcontract-one covering its represented employees(including guards) as of October 1, 1974.For the reasons hereafter set forth, we find, con-trary to the Union, that the Employer's clarificationrequest should be granted.As a threshold matter, we find, in accord with theEmployer's position, that the employees classified as"guards" fall within the statutory definition of thequoted term. The undisputed evidence plainly estab-lished that the individuals so classified by the Em-ployer do in fact "enforce against employees andother persons rules to protect property of the Em-ployer [and] to protect the safety of persons on theEmployer's premises."We have, of course, frequently held that given anappropriately filed petition by any interested partythisBoard may properly effect the exclusion ofguards from any recognized mixed unit of guardsand nonguards via the clarification route.' TheUnion contends the result should be otherwise in thiscase.Giving due consideration to the contentions ofthe Union, we nonetheless find these decisions appli-cable herein.We discuss the Union's contentions se-riatim.The League was invited to but did not become party to the instantproceeding2Worcester Polytechnic Institute,207 NLRB 1061 (1973),Libbey-Owens-Ford Glass Company,169 NLRB 126 (1968),Sonotone Corporation,100NLRB 1127 (1952)219 NLRB No. 21 140DECISIONSOF NATIONALLABOR RELATIONS BOARDFirst,we find no persuasive evidence to supportthe Union's claim that the Employer's current bar-gaining relationship with it is conducted on the basisof unit lines which separate the "guards" from allother employees. The relevant facts establish that theUnion achieved its representative status in 1964 as aresult of a privately supervised election in which theEmployer's guards and nonguard employees voted asone group. For a number of years thereafter the par-ties admittedly treated all such employees as one sin-gle bargaining unit. But, according to the Union, theparties changed the unit structure in 1969 and againin 1970. Pointing to certain "unit" language insertedin the 1969 contract the Union asserts that the partiesthen agreed to separate the represented employeesinto three bargaining units, respectively, captionedservice and maintenance employees, technical em-ployees, and clerical employees. Further in 1970, theparties established three additional units, one con-fined to guards, and the other two to social workersand pharmacists, respectively. However other evi-dence tends to indicate that this language was notintended to define unit lines, but rather to list the jobcategories of all represented employees who, as not-ed, are admittedly organized as a single unit. Wenote, in this respect, that no separate negotiationshave ever been conducted for any one portion of therepresented employees, and that the wage rate forguards is listed in the most recent agreement whichPeninsula has signed under a schedule titled "Serviceand Maintenance." We note also that all employees,including guards, joined in a strike conducted in1973 as if in a single unit.In the above circumstances, it may well be that theguards here in question have been and are bargainedfor as part of a mixed unit of guards and nonguards.In any event, we have some doubts where the outsideparameters of the unit in which they are includedbegin and end. Resolution of that doubt is not essen-tialwhere, as here, the only determination we arecalled upon to make is one excluding guards fromany unit or units in which the parties currently main-tain their bargaining relationship. If, in fact, theguards are already represented in a unit separatefrom that of other employees, our decision here ismerely a reaffirmation of the propriety of the guards'exclusion from that other unit or units.To the extent that the remaining contentions of theUnion question the Employer's standing to file thepetition, we find those contentions unpersuasive. Thedirect and immediate interests of the Employer in theunit status of its guard employees make it an interest-ed party to the proceeding involved herein. And itsstanding to obtain the relief it seeks through this peti-tion is not, in our view, negated by the fact that it isa member of the League of Voluntary Hospitals andhas authorized the League to bargain with the Unionin its behalf on some, if not all, mandatory subjectsof bargaining. In so finding, we are mindful of theUnion's claim that-because of the authorizationgranted by the Employer to the League and theLeague's conduct of its bargaining on behalf of all itsmembers at one time-all the Employer's employeesfor whom the Union is the recognized agent are nowpart of a multiemployerunitextending in scope to allemployer-members of the League. However, we neednot decide the factual merit of this union claim. TheLeague has not objected to the Employer's petition,'no other of its members has expressed any interest inintervening in thematter,4and grant of theEmployer's petition could neither add to nor detractfrom the right of any other employer whois a mem-ber of the League to maintain the status quo in con-ducting its relationship with the Union.5The final contention of the Union is that a grant ofthe requested clarification would be contrary to theholding inWallace-Murray Corporation,192 NLRB1090 (1971)-a case in which we dismissed anemployer's clarification petition seeking the exclu-sion of guards from an historically recognized unitincluding other employees where the petitioner-em-ployer: (a) filed its petition midway between the termof an agreement effective for a 2-year period; and (b)had entered into that contract despite the facts estab-lishing its awareness that it had the statutory privi-lege to discontinue according the union recognitionso long as it insisted on representing the guards aswell as the nonguard employees. The Union arguesthat case is applicable because the League and theUnion agreed to a master contract purporting to cov-er the employees here in issue on July 26, 1974, andthis petition was not filed until some 2 months lateron September 18, 1974. However, the prior contract,as it applied to Peninsula, did not expire until Octo-ber 1, 1974, and the new contract did not apply toPeninsula until that date. Hence, the instant petitionwas filed shortly before the expiration of the last ap-plicable collective-bargaining agreement.Moreover,the new health care amendments to the Act did notbecome effective until August 25, 1974; no UC peti-7The League was served with notice but did not avail itself of the oppor-tunity then afforded it to intervene in this proceeding Furthermore, theLeague's president appeared at the hearing as a witness, and at that timeexWressed no opposition to the grant of the Employer's petitionWe note,however,that some 5 months after this proceeding was trans-ferred to the Board the League and Brookdale Hospital Medical Centerrequested to file briefsamicus curiaeBy telegram dated June 6, 1975, theBoard's Executive Secretary denied their requests on the ground that topermit the filing of such briefs would unduly delay the Board's decision5 SeeAnheuser-Busch, Inc,116 NLRB 1988, 1992 (1952) PENINSULA HOSPITAL CENTERtion could have been filed with the Board before thisdate.The instant petition,as indicated,was filedshortly thereafter,on September 18, 1974.We believethe procedure followed inWorcester Polytechnic In-stitute,207 NLRB 1061(1973), and inPeerless Publi-cations, Inc.,190 NLRB 658, 659(1971), is applicableto the facts herein and for the reasons stated in thosecases we shall exclude the guards from the unit ofemployees recognized by the Employer.ORDER141It ishereby orderedthat the existing,recognizedunit of guards and nonguardemployees employed byPeninsulaHospital Centerand Peninsula GeneralNursingHome Corp.,and representedby District1199,NationalUnion of Hospital and Health CareEmployeesRWDSU, AFL-CIO, be, and it hereby is,clarified to exclude the job classifications of guardsas definedin the Act.